Citation Nr: 1207288	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1980 to May 1986.  The Veteran also had periods of reserve service from June 1986 to June 2001.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran has since moved, and the claims file transferred to the RO in Albuquerque, New Mexico.

In April 2011, the Board remanded the claim for an additional VA examination.  At that time, entitlement to service connection for tinnitus was also on appeal.  In a December 2011 decision, the RO granted service connection for tinnitus and the Veteran has, to date, not filed a notice of disagreement with that issue.  Therefore, the Board no longer has jurisdiction to consider the issue. 


FINDING OF FACT

A bilateral hearing loss disability was not shown in service or within the first post service year, and any current bilateral hearing loss disability is unrelated to service or to a disease or injury of service origin.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may such incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in August 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in September 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in December 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in September 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Service treatment records have been obtained and associated with his claims file.  The Veteran has also been provided VA examinations dated in March 2009 and July 2011 to determine the nature and etiology of his claimed hearing loss.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations- Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ('an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status'); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2011).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Factual Background

The Veteran contends he is entitled to service connection for hearing loss incurred as a result of noise exposure during his active service.  

Service treatment records including July 1980 enlistment and April 1983 periodic examination reports are negative for findings of hearing loss for VA purposes.  Pure tone thresholds were as follows:

HERTZ
Date
Ear
500
1000
2000
3000
4000
July 1980
RIGHT
10
10
10
10
10

LEFT
15
10
10
10
10
April 1983
RIGHT
15
5
5
15
15

LEFT
10
5
5
25
20

In periodic Air Force Reserve (AFR) examination reports dated in October 1987, August 1991, September 1996, and May 2001 are also negative for hearing loss for VA purposes.  In an August 2001 report of medical history of the Veteran complained of hearing loss.  Pure tone thresholds were as follows:

HERTZ
Date
Ear
500
1000
2000
3000
4000
October 1987
RIGHT
10
10
10
10
15

LEFT
10
5
5
15
15
August 1991
RIGHT
5
5
10
10
15

LEFT
5
5
10
14
20
September 1996
RIGHT
10
10
15
10
35

LEFT
15
10
10
15
20
May 2001
RIGHT
10
5
20
5
35

LEFT
10
5
0
20
25

In his August 2006 claim, the Veteran asserted that during active duty he was in telephone maintenance and he started having symptoms.  He reported that during his reserve duty, time was spent in boiler rooms and heating and AC rooms. 

In private treatment records dated in March 1991, August 1992, and January 1997 also indicate no findings of hearing loss for VA purposes.  During the March 1991 and August 1992, the Veteran reported he did not use hearing protection.  During the January 1997 examination, the Veteran reported he used ear plugs. 

In an October 2006 private treatment note, the Veteran stated his wife noticed decreased hearing.  The examiner noted that per a 1988 hearing test from GE showing high frequency sensorineural hearing loss in the 20-25db range.  The examiner also noted positive noise exposure in military.  The diagnosis was high frequency sensorineural hearing loss, possibly noise-induced.  Pure tone thresholds were as follows:

HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
5
10
10
10
35
LEFT
10
15
5
15
25

In a signed statement dated in October 2006, Dr. L, noted that the Veteran has been treated for six years and has reported the need to concentration closely to hear well for many years, since his time in service.  He is not grossly hard of hearing and his ear exam is normal.  

An October 2006 statement from Dr. M. indicates that the Veteran has demonstrated mild high frequency sensorineural hearing loss.  Dr. M. noted that this has worsened and now is in the mild to moderate range.  He further noted that the Veteran has a history of noise exposure in military service, and although, there is no obvious change of acoustic trauma on audiographic testing, this is not always present.  Dr. M. concluded that there is no way to ascertain with certainty the etiology of the high frequency sensorineural hearing loss (e.g. noise-related, aging, genetic, etc.); however, history is most consistent with noise-induced etiology. 

In an undated audiological examinations reported, the Veteran reported occupational history including two years in maintenance without hear protection and with noise exposure, four months at two maintenance jobs without noise exposure or ear protection, and 6 years with the Air Force in maintenance with noise exposure and ear protection. 

In a January 2007 notice of disagreement, the Veteran asserted that his hearing loss is the result of his exposure to his various job related duties while he was in the Air Force.  He reported he was a telephone maintenance technician and was frequently exposwd to high pitched tones when he "toned out cables."  He also stated that a lot of the telephone maintenance rooms were in mechanical facilities where compressors and generators were operating.  He stated that then he was in the reserves all of his equipment was in mechanical rooms where generators and compressors and air handlers were in operation.  

During a March 2009 VA examination, the Veteran complained of difficulty understanding speech in many listening situations.  He stated he has greater difficulty in competing noise and when people speak not facing him or while walking away.  He reported noise exposure in service while he worked as a telephone maintenance which included excessive noise from aircraft when he was on the flight line, from squelch, and from loud sounds when "toning out a line."  He also noted excessive noise exposure from various types of equipment such as compressors and generators when working on telephone lines in different areas.  He asserted he had little noise exposure post-service in his civilian work for a long distance telephone company, a water company, and in a GE factory.  He does report excessive noise exposure in his part-time work in the Air Force Reserves from 1986 to 2001 when he worked in heating and air conditioning from various types of equipment and tool use.  Pure tone thresholds were as follows:



HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
20
25
35
40
50
LEFT
20
25
35
40
50
The diagnosis was sensorineural hearing loss with excellent speech discriminations in both ears.  The examiner noted that all hearing examinations in the claims file from his active and reserve duty service show hearing well within normal limits for both ears.  The examiner noted further that the Veteran was discharged in 1986, but hearing remained normal for five years after while in the Reserves.  In 1996 a reserve duty hearing examinations shoes mild loss of right ear hearing at 4000 Hz only, and left remained normal.  In a 2001 reserve duty examination, the results showed right early hearing loss stable at 4000 Hz but left ear hearing loss shows at 6000Hz.  The examiner opined that the Veteran's hearing loss was not caused by or a result of active duty military noise exposure.  Hearing was normal during active duty period of service.  However, Hearing loss noted today is due to post-discharge reserve duty and civilian occupational noise exposure. 

During a July 2011 VA examination, puretone thresholds were as follows: 

HERTZ


500
A
1000
B
2000
C
3000
D
4000
RIGHT
20
20
30
35
45
LEFT
20
25
30
35
50
The diagnosis was right sensorineural hearing loss in the frequency range of 400-500Hz and sensorineural hearing loss in the frequency range of 600Hz or higher frequencies.  The diagnosis was left sensorineural hearing loss in the frequency range of 500-4000Hz and sensorineural hearing loss in the frequency range of 600Hz or higher frequencies.  The examiner opined that based on the claims file review, hearing was found to be well within normal limits at the time of enlistment and separation from active duty service.  There was no significant threshold shift during this time, therefore the current hearing loss is not caused or a result of noise exposure during active duty service.  Testing completed in 2001 shows hearing to be well within normal limits in the left ear though 4000Hz.  Testing in the right ears showed a mild hearing loss at 4000Hz.  Based on the this documented information, the hearing loss in the right early started during inactive duty reserve time, however, at the same time as his reserve time, the Veteran was also exposed to occupational noise exposure not related to military service.  

The Veteran's reserve service records indicate that between May 1986 and May 1999, the Veteran had 304 days of ACDUTRA and 567 days of INACDUTRA out of 4628 total days. 

Analysis

Based on a review of the record, the Board finds that service connection for bilateral hearing loss disability is not warranted.  The Veteran's bilateral hearing loss meets the requirements for disabling hearing for VA purposes.  See 38 C.F.R. § 3.385 (2011).  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to his active duty or reserve service.  As an initial matter, the Board finds the Veteran's reports of noise exposure during his active and reserve service to be credible.

The Veteran has specifically indicated that his hearing loss symptoms have existed since service, and he is certainly competent to do so.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the audiological records dated prior to 2001, showing hearing less than necessary for VA purposes, is more probative than the Veteran's possible contentions that he has experienced such continuity.  It is contemporaneous medical evidence from a time period that is about ten years after the Veteran completed his active service a year before he entered the retired reserves.  It is more probative than the Veteran's recent general assertions regarding his history of hearing loss.  Therefore, the Board finds that such continuity is not shown by the preponderance of the evidence of record.

Furthermore, the Board finds that the competent evidence of record establishes that the Veteran's hearing loss is not related to any event or incident incurred during his active or reserve service.  In the absence of a showing of continuity of symptomatology, the Veteran, as a layperson, is not competent to opine as to the etiology of his hearing loss, as this is not a determination that is the result of an immediate cause-and-effect relationship and requires specific medical training or knowledge to provide.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Such a competent opinion was provided by the July 2011 VA examiner that specifically addressed the Veteran's hearing loss disability claim.  That examination was conducted by a medical professional, who took the Veteran's history, reviewed the claims file, accurately reported the evidence of record, and provided an opinion with a rationale that was based upon the record.  The Board finds that it is highly probative evidence, and there is no competent opinion of record suggesting otherwise.

The Board notes that the March 2009 VA examiner found that hearing loss was due to post-discharge reserve duty and civilian occupational noise exposure.  However, as this opinion does not give an opinion based solely on the Veteran's active and reserve service, the Boards finds this opinion is less probative than the July 2011 VA opinion. 

Given the absence of any evidence of a bilateral hearing loss disability for 20 years following separation from active service and 5 years following retirement from reserve service, and in the absence of competent medical evidence that is far more probative and supportive of the claim that the Veteran's hearing loss disability is related to an in-service injury or disease than is currently of record, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved; and service connection for right ear hearing loss disability is not warranted.  As such, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(Continued on next page.)




ORDER

Entitlement to service connection for bilateral hearing loss. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


